LifeHealthCare, Inc. 10-K for September 30, Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 ADOPTED PURSUANT TO SECTION —OXLEY ACT OF In connection with the Annual Report of LifeHealthCare, Inc. (the “Company”) on Form 10-K for the year ended September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Grippo, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. By: /s/ John Grippo John Grippo Chief Financial Officer (Principal Financial Officer) Date:January 13, 2010 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to LifeHealthCare, Inc. and will be retained by LifeHealthCare, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
